In re Jenkins, Ronald; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Landry, 27th Judicial District Court Div. C, No. 35,348-C; to the Court of Appeal, Third Circuit, No. KH07-302.
Relator represents that the district court has failed to act timely on a motion for evidentiary hearing filed on or about January 7, 2007. If relator’s representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this court with a copy of its judgment.